Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Regarding amended claims 1 and 11, references of record do not teach a clip that provides a spring force on a keeper, attached to the base plate of the latch mechanism, to maintain persistent contact with the translating gear rail. Prindle and JP references do not teach a clip with a spring force or a keeper in the latch mechanism. Other references such as Buzynski US 1320444 although teaches the use of spring clips such as 46 and 47, it is not for a keeper to maintain persistent contact with the gear rail (26). Shreve US 2506943 teaches a spring on the rail — however even if one were to consider 24 as the keeper, it is not the purpose of spring 26 to keep 24 in contact with 25. Furthermore, 25 is not a rail. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Previous claim objections are withdrawn in light of amendments. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675